Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-13 have been examined.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
	
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claims 1, 6, 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are in a statutory category of invention.  However, the claims recite a media file indicative of embodiments of a patent under evaluation; a use case file indicative of said embodiments of said patent under evaluation; a patent transaction flow diagram file indicative of alternative transactions that may be associated with said patent under evaluation; and a patent transaction processor which matches patent monetization opportunity providers with any of a multitude of said patents under evaluation, so that holders of said patents under evaluation may be matched with said patent monetization opportunities to promote patent deal flow for the benefits for all interested parties.  This is considered in the Abstract Idea grouping of certain methods of organizing human activity - advertising, marketing or sales activities or behaviors. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea.  Also, no additional elements are found.  The processor is not necessarily interpreted as a computer processor. Regardless, the processor would be considered additional generic computer elements.  The generically recited computer elements do not add a practical application or meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.    
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations only perform well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).  Also, the additional hardware elements are: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions.  Viewed separately or as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  The claim does not provide significantly more than the identified abstract idea, in that there is no improvement to another technology or technical field, no improvement to the functioning of a computer, no application with, or by use of a particular machine, no transformation or reduction of a particular article to a different state or thing, no specific limitation other than what is well-understood, routing and conventional in the field, no unconventional step that confines the claim to a particular useful application, or meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims 2-5, 7-10, 12, 13 are not considered directed to any additional non-abstract claim elements. No additional elements beyond the generic are found in the dependent claims.  Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above.  While these descriptive elements may provide further helpful description for the claimed invention, these elements do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts identified in the claimed invention.  Hence, these dependent claims are also rejected under 101.
Please see the 35 USC 101 section at the Examination Guidance and Training Materials page on the USPTO website.  	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joao (20180232828).
Claims 1, 6, 11. Examiner notes that based on Applicant Spec that patent under evaluation does Not mean a patent application or patent pending but rather an already granted patent that is being evaluate.  Joao discloses a patent transaction system comprising: 
a media file indicative of embodiments of a patent under evaluation (Fig. 10); 
a use case file indicative of said embodiments of said patent under evaluation (Fig. 10); 
a patent transaction flow diagram file indicative of alternative transactions that may be associated with said patent under evaluation ([290, 304, 316] with sell or auction rights; see [290] with flow diagram and options for selling, transferring, licensing, monetizing, etc intellectual property); and 
a patent transaction processor which matches patent monetization opportunity providers with any of a multitude of said patents under evaluation, so that holders of said patents under evaluation may be matched with said patent monetization opportunities to promote patent deal flow for the benefits for all interested parties (Fig. 14; also see [290, 316]).
In further regards to claim 11, Examiner notes that based on Applicant Spec at [36, 47], environment is interpreted as computer operating environment.  Joao further discloses environmental conditions are considered to enable users of said system to bring together said patent monetization opportunities and said interested parties based on said interested parties desiring to obtain rights in said patent under evaluation (Fig. 1 and Figs. 2-9 where the network and computers in communication are considered so that the communications and deals can actually occur).
Claims 2, 7. Joao further discloses a patent transaction system according to claim 1 wherein said patent transaction system includes operating environment data indicative of multiple computer users, multiple computing devices, multiple processing devices and dedicated software applications to operate a client wherein said clients may provide said patents under evaluation and said patent monetization opportunities and wherein compatible matches are identified between said clients (Fig. 1 and Figs. 2-9 where the network and computers in communication are considered so that the communications and deals can actually occur; note matching at [290, 316], also see other citations in independent claim).
Claim 12. Joao further discloses s patent transaction system according to claim 11 wherein said rights area purchase of said patent under evaluation ([290, 304, 316]).
Claim 13. Joao further discloses a patent transaction system according to claim 11 wherein said rights are a license under said patent under evaluation ([290, 304, 316]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Joao (20180232828)  in view of Barney (20040220842).
Claims 3, 8. Joao further discloses a patent transaction system according to claim 1 wherein said patent transaction system includes operating environment data indicative of multiple computer users, multiple computing devices, multiple processing devices and dedicated software applications to operate a client wherein said clients may provide said patents under evaluation and said patent monetization opportunities and wherein compatible matches are identified between said clients (Fig. 1 and Figs. 2-9 where the network and computers in communication are considered so that the communications and deals can actually occur; note matching at [290, 316], also see other citations in independent claim).  Joao does not explicitly disclose based on said users desired rates of return on investment.  Examiner notes that rates of return only exists in Applicant Spec in the original claims so no further description is found.  However, Joao discloses considering investment criteria (“[46]… The information regarding the investor or the funding entity can include information regarding investment criteria, services provided, and/or information regarding projects or intellectual property opportunities in or for which the investor or funding entity is interested in investing.”; “[152]… desired investments”).  And, Barney discloses considering matching or obtaining patents and considering the rates of return (“[11]… rates of return”).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Barney’s rates of return related to patents to Joao’s investment criteria related to patents.  One would have been motivated to do this in order to better match/obtain relevant patents.
Claims 4, 9. Joao further discloses a patent transaction system according to claim 3 wherein said rates of return on investment include a sale of said patent under evaluation ([290, 304, 316]; and the motivation for rate of return is the same as in the parent claim).
Claims 5, 10. Joao further discloses a patent transaction system according to claim 3 wherein said rates of return on investment include a license to said patent under evaluation ([290, 304, 316]; and the motivation for rate of return is the same as in the parent claim).


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Milone discloses relevant features as does the other cited prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718. The examiner can normally be reached Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        9/12/22